Opinion issued June 23, 2015.




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-14-00869-CV
                            ———————————
                       RICHARD MAKOVER, Appellant
                                        V.
                      RANDY S. TURRENTINE, Appellee


                On Appeal from the County Court at Law No. 3
                          Galveston County, Texas
                     Trial Court Case No. CV-0072510


                          MEMORANDUM OPINION

      On May 29, 2015, appellant, Richard Makover, filed a motion to dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1). No opinion has issued and, although

appellant has failed to include a certificate of conference in his motion, more than
10 days have passed and no party has responded to the motion. See TEX. R. APP. P.

10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Huddle, and Lloyd.




                                        2